DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN204575902U patent publication (the ‘902 publication, English translation via Google Patents attached).
Regarding claim 1, the ‘902 publication discloses an outdoor optical fiber connector, comprising a female head flange assembly (second housing 3), a male head assembly (first housing 1), at least two insertion core fixing assemblies (first and second multicore fixing shells 9, 10) and a docking assembly (including a clamping projection 2, an elastic clutch 4, and an unlocking housing 5), wherein the female head flange assembly is docked with the male head assembly through the docking assembly (with the elastic clutch 4 clamps the clamping projection 2), the docking assembly comprises a pluggable locking member (the clamping projection 2, which forces the elastic clutch 4 to expand outward when the male head assembly 1 is plugged into the female head assembly 3) or a threaded locking member, the female head flange assembly is provided with at least a first matching structure (the elastic clutch 4) matched with the pluggable locking member and a second matching structure (not numbered, but illustrated in Fig. 2 as threads that correspond to threads of a set nut 13) matched with the threaded locking member, and the female head flange assembly is docked with the male head assembly through matchment between the first thread matching structure and the pluggable locking member (the clamping projection 
Regarding claims 2, 3, the ‘902 publication further discloses the female head flange assembly (second housing 3) comprises a flange base, not numbered, illustrated in Figs. 5, 7 having a circular hole thereon, through which a female head locking member (pin 11) is inserted for locking and fixing the insertion core fixing assembly in the flange base, wherein the first matching structure and the second thread matching structure are arranged on the flange base (on opposing cylinders mounted to the flange base), the first matching structure is a female head bulge (protrusion extending inward from the elastic clutch 4) matched and connected with the pluggable locking member (when the elastic clutch 4 engages the clamping projection 2), and the second matching structure is an external thread matched and connected with the threaded locking member (external thread is not numbered, but illustrated in Fig. 2 as threads that correspond to the threads of the set nut 13).
Regarding claim 4, the ‘902 publication further discloses the male head assembly comprises a tail pipe 19, a crimping assembly (crimp body 12 and crimp ring 15) and a connecting shell (first core inserting fixing part 7), the crimping assembly is arranged in the tail pipe and fixedly connected with one end of the connecting shell for crimping and fixing the insertion core fixing assembly in the connecting shell (where the crimp body 12 and the crimp ring 15 overlap as illustrated in Fig. 1), and the other end 
Regarding claims 5, 6, 10, the ‘902 publication further discloses the crimping assembly comprises a crimping ring 15 and a crimping body 12, the crimping ring is tightly pressed in the tail pipe, one end of the crimping body extends into and is tightly pressed in the crimping ring (inherent to the action of crimping), and the other end of the crimping body is connected with the connecting shell (the fixing part 7); wherein the crimping body is threadedly connected with the connecting shell through a fixing nut 13, and the fixing nut is positioned in the tail pipe 19, wherein a first sealing ring 14 is arranged between the crimping ring and the connecting shell, and a second sealing ring 16 is arranged between the connecting shell and the female head flange assembly.
Regarding claim 7, the ‘902 publication further discloses the pluggable locking member comprises a pluggable locking part (clamping projection 2) and a pluggable unlocking part (unlock housing 5), the pluggable locking part is tightly pressed and fixed to one end of the male head assembly, and the pluggable unlocking part is arranged on the pluggable locking part and moves back and forth relative to the pluggable locking part (moving axially along the second housing 3), and the pluggable locking part is locked to or unlocked from the female head flange assembly under driving of the pluggable unlocking part.
Regarding claim 15, the insertion core fixing assembly in the male head assembly and the insertion core fixing assembly in the female head flange assembly are symmetrically arranged about an interface between the female head flange assembly (second housing 3) and a male head assembly (first housing 1), i.e., proximate the longitudinal position of the O-ring seal 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘902 publication as applied to claim 5 above, and further in view of U.S. PGPub 2005/0238292 to Barnes et al.  The ‘902 publication discloses the outdoor optical fiber connector the crimping ring and the crimping body, the crimping ring and the crimping body jointly crimp the insertion core fixing assembly as the crimping body 12 is fixed to the head flange assembly by the set nut 13, and the insertion core fixing assembly 9 is also fixed to the head flange assembly by the pin 11.   The ‘902 publication but does not specify implementing an aramid fiber or a glass yarn between the crimping ring and the crimping body.  Barnes also teaches an optical fiber connector 10 comprising a housing 16, a splice holder 25 equivalent to the insertion core fixing assembly of the ‘902 publication inside the housing 16, a crimp band 90, wherein aramid fibers filamentary strength members 13 of an optical fiber cable 12 are positioned between the crimp band 90 and the exterior surface of the splice holder 25 when the crimp band is crimped, and this prevents the cable from being pulled loose from the connector as is well-known in the art.  It thus would have been obvious to one having ordinary skill in the art to modify the invention disclosed in the ‘902 publication by securing the aramid yard strength member of the optical cables between the crimp band and the insertion core assembly, as suggested by Barnes, for the same reason and advantage.
Allowable Subject Matter
Claims 8, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Claims 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or fairly suggest each insertion core fixing assembly comprises an insertion core fixing member and a U-shaped card, a card slot is radially arranged on a surface of the insertion core fixing member, the card slot is closed to one end portion of the insertion core fixing member, and the card slot is for the U-shaped card inserting into to clamp optical fiber insertion cores to the insertion core fixing member, when considered in view of the rest of the limitations of the claim.  The ‘902 publication features buckles on first and second core inserting fixing parts 7, 8 inserted into and docked to slots of the fixing shells 9, 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20120155807 discloses a housing 42 is configured for use as part of a male or female connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883